                                      1   Kresta Nora Daly, SBN 199689
                                          BARTH DALY LLP
                                      2   2810 Fifth Street
                                          Davis, CA 95618
                                      3   Telephone: (916) 440-8600
                                          Facsimile: (916) 440-9610
                                      4   Email: kdaly@barth-daly.com
                                      5   Attorneys for Defendant
                                          ERIK GREEN
                                      6

                                      7

                                      8                                           IN THE UNITED STATES DISTRICT COURT

                                      9                                      FOR THE EASTERN DISTRICT OF CALIFORNIA

                                     10
                                                                                                       )   Case No. 2:11-CR-00468-TLN
                                     11   UNITED STATES OF AMERICA,                                    )
                                                                                                       )   EX PARTE APPLICATION FOR
                                     12                           Plaintiff,                           )   EXTENSION OF TURN IN DATE AND
                                                                                                       )   ORDER
                                     13              v.                                                )
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                                                                                       )
                                     14   ERIK GREEN,                                                  )
                                                                                                       )
                                                                  Defendant.                           )
                                     15

                                     16

                                     17              Erik Green, by and through his attorney, Kresta Daly, hereby moves this Court pursuant to

                                     18   for an extension of his turn in date currently set for November 1, 2019. Mr. Green asks this Court

                                     19   to extend his turn in date to November 18, 2019

                                     20              On October 17, 2019 this Court denied Mr. Green’s application for bail pending appeal.

                                     21   On October 18, 2019 Mr. Green filed a request for the hearing and submitted the appropriate CJA

                                     22   funding requests through eVoucher. Mr. Green requires a copy of the hearing transcript in order

                                     23   to prepare and file a Motion for Bail Pending appeal before the Ninth Circuit. The transcript

                                     24   request and funding authorization were approved on October 28, 2019. In order for Mr. Green’s

                                     25   motion before the Ninth Circuit to be filed the court reporter must prepare the transcript and

                                     26   defense counsel must receive it with sufficient time to review it and incorporate relevant portions

                                     27   in Mr. Green’s brief. This cannot be done in four days.

                                     28              The defense is filing a request for an extension of time to file its Motion for Bail Pending


                                           Ex Parte Application for Extension of Turn in Date      1                           [Case No. 2:11-CR-00468-TLN]
                                      1   Appeal before the Ninth Circuit contemporaneously with this Ex Parte Application.
                                      2              The request for the delay is not attributable to Mr. Green or his counsel as the requests for
                                      3   the hearing transcript and relevant funding were filed with 24 hours of the hearing. If defense
                                      4   counsel were to speculate on the cause of the delay defense counsel would opine that this Court,
                                      5   along with every other judge in the Eastern District of California, is operating under what can
                                      6   only be described as a crushing case load and is processing documents as quickly as possible.
                                      7

                                      8   Dated: October 29, 2019.                              BARTH DALY LLP
                                      9                                                         By /s/ Kresta Nora Daly
                                     10                                                                KRESTA NORA DALY
                                                                                                Attorneys for Defendant ERIK GREEN
                                     11

                                     12

                                     13
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                                                                                ORDER
                                     14

                                     15
                                                     Good cause appearing Erik Green’s current turn-in date of November 1, 2019 is vacated.
                                     16
                                          His turn-in date is re-set for November 18, 2019.
                                     17

                                     18
                                          Dated: October 29, 2019
                                     19

                                     20
                                                                                                              Troy L. Nunley
                                     21                                                                       United States District Judge

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                           Ex Parte Application for Extension of Turn in Date             2                          [Case No. 2:11-CR-00468-TLN]
